                          UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                     ORLANDO DIVISION

SHARON REESIE M. YATES,

                       Plaintiff,

v.                                                            Case No: 6:18-cv-1750-Orl-31DCI

HENRY CLINTON YATES, SR. ,

                       Defendant.


                                               ORDER
       This matter is before the Court on the Motion to Dismiss for Lack of Subject Matter

Jurisdiction filed by the Defendant, Henry Clinton Yates (henceforth, “Yates”). 1 (Doc. 21). The

Plaintiff, Sharon Reesie Yates (“Reesie”) opposes the motion (Doc. 22).

       This case involves an October 19, 2009 promissory note (the “Note”) executed by Yates.

The payee was Reesie, who was married to Yates at the time. (Doc. 1, ¶ 6). The Note was due

to be paid in October of 2014. On December 16, 2010, the Note was amended by agreement of

the parties, with a restated principal sum of $173,733.27. The maturity date remained the same.

Id., ¶ 8-9. Plaintiff contends that Defendant is in default and she seeks judgment for the principal

balance, accrued interest, and attorney’s fees. Id., ¶ 10.

       It is undisputed that the Plaintiff is a citizen of Texas, the Defendant is a citizen of Florida,

and the amount in controversy exceeds $75,000, (Doc. 1, ¶ 2-4), which in most cases would

establish this Court’s subject matter jurisdiction pursuant to 28 U.S.C. § 1332. However,




       1
          Although Defendant bases his motion on Federal Rule of Civil Procedure 12(b)(6), it is
actually governed by Fed.R.Civ.P. 12(b)(1).
Defendant contends that this case falls within the “domestic relations exception” to federal

diversity jurisdiction, which divests the federal court of jurisdiction over suits involving, inter

alia, the issuance of a divorce, alimony, or child custody decree. Ankenbrandt v. Richards, 504

U.S. 704, 112 S.Ct. 2206, 2215, 119 L.Ed.2d 468 (1992). As grounds for this contention,

Defendant claims that the Note was part of the marital estate that was adjudicated by a Texas

family law judge.

       The domestic relations exception is “narrowly defined.” Rash v. Rash, 173 F. 3d 1376,

1380 (11th Cir. 2015). It is not an absolute rule, but rather the question is whether the court, in its

discretion, should abstain. Id.

               A district court should abstain from cases in which the following
               policies are present: (1) there is a strong state interest in domestic
               relations; (2) the state courts can competently settle the family
               dispute; (3) the state continues to supervise the decrees; and (4)
               federal dockets are congested. Not every case involving a dispute
               between present or former spouses, however, falls within the
               domestic relations exception, and a federal court should sift through
               the claims of the complaint to determine the true character of the
               dispute to be adjudicated, while keeping the policies favoring
               abstention in mind.

McCavey v. Barnett, 629 Fed. Appx. 865, 867 (11th Cir. 2015) (internal citations and quotations

omitted) (concluding that district court properly dismissed case under domestic relations exception

that would have required it to decide the propriety of division of trust property by state court that

entered divorce).

       The parties were divorced in 2012. In its 14-page final decree of divorce dated February

13, 2012, the Texas court made detailed and extensive findings regarding the division of the

parties’ marital estate. (Doc. 17, Exh.. A). The Note was not mentioned in the decree, and there

is no indication that the court had any intention to include it in the disposition of the marital

property. Accordingly, there is no reason to believe that this Court’s exercise of diversity



                                                  -2-
jurisdiction over a dispute involving the Note would interfere with a family law matter that was

concluded seven years ago. In sum, the domestic relations exception has no application in this

case. Accordingly, it is

       ORDERED that the Motion to Dismiss for Lack of Subject Matter Jurisdiction (Doc. 21)

is DENIED.

       DONE and ORDERED in Chambers, Orlando, Florida on April 24, 2019.




Copies furnished to:

Counsel of Record
Unrepresented Party




                                               -3-
